Exhibit 10.1
 
ASSUMPTION AGREEMENT AND EIGHTH
AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS ASSUMPTION AGREEMENT AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
(the "Eighth Amendment"), made and entered into as of the 14th day of February,
2007, by and among SMF Energy Corporation, a Delaware corporation (hereinafter
referred to as "SMF"), successor by merger to Streicher Mobile Fueling, Inc., a
Florida corporation, SMF Services, Inc., a Delaware corporation (hereinafter
referred to as "SSI"), H & W Petroleum Company, Inc., a Texas corporation
(hereinafter referred to as "H & W" and, collectively with SMF and SSI, as
"Borrower") and Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation (Florida) (hereinafter referred to as "Lender").
 
RECITALS:
 
A.    On September 26, 2002, Streicher Mobile Fueling, Inc. ("STR") and Lender
entered into a Loan and Security Agreement (the "Loan Agreement"), which, among
other things, established a revolving line of credit (the "Revolving Loans") by
Lender in favor of STR.


B.    STR and Lender executed a Consent and First Amendment to Loan and Security
Agreement dated as of March 31, 2003 (the "First Amendment"), which, among other
things, consented to certain subordinated debt of STR and modified certain
defined terms in the Loan Agreement.


C.    STR and Lender executed a Second Amendment to Loan and Security Agreement
dated as of August 29, 2003 (the "Second Amendment"), which, among other things,
(1) permitted STR to incur certain additional secured Indebtedness, and (2)
released Lender's security interest in the patents (including the related trade
names utilized in such patents) constituting a portion of the Collateral,
subject to the terms and conditions stated therein.


D.    STR and Lender executed a Third Amendment to Loan and Security Agreement
dated as of August 30, 2003 (the "Third Amendment"), which, among other things,
modified certain terms of the Loan Agreement in order to reflect that the amount
of the additional secured Indebtedness contemplated by the Second Amendment
exceeded the actual amount thereof.


E.    STR, SSI and Lender executed a Fourth Amendment to Loan and Security
Agreement dated as of February 18, 2005 (the "Fourth Amendment"), which, among
other things, added SSI as an additional borrower under the Revolving Loans,
extended the term of the Loan Agreement, and modified the applicable Interest
Rate, the unused line fee and certain covenants of the Loan Agreement.


F.    STR, SSI, H & W and Lender executed a Fifth Amendment to Loan and Security
Agreement dated as of October 1, 2005 (the "Fifth Amendment"), which, among
other things, added H & W as an additional borrower under the Revolving Loans,
extended the term of the Loan Agreement, increased the Maximum Credit amount for
the Revolving Loans, added certain inventory to the Borrowing Base, decreased
the applicable Interest Rate, and modified certain covenants and other terms of
the Loan Agreement.


 
 

--------------------------------------------------------------------------------

 
 
G.    STR, SSI, H & W and Lender executed a Sixth Amendment to Loan and Security
Agreement effective as of March 31, 2006 (the "Sixth Amendment"), which, among
other things, (1) added (a) an Interest Rate option based on the London
interbank offered rate and (b) certain leased Vehicles and Equipment to the
Excluded Assets from the Collateral, and (2) amended the capital expenditures
covenant of the Loan Agreement.


H.    STR, SSI, H & W and Lender executed a Seventh Amendment to Loan and
Security Agreement dated as of September 26, 2006 (the "Seventh Amendment"),
which, among other things, amended Sections 1.4 and 9.10 of the Loan Agreement
limiting Borrower's loans and advances to other persons and increasing the
amount of the Maximum Credit for Revolving Loans.


I.    Contemporaneously with this Eighth Amendment, STR is being merged into SMF
(the “Merger”), which is assuming all the liabilities of STR, including, without
limitation, all liabilities to Lender under and in connection with the Loan
Agreement.


J.    SMF, STR, SSI, H & W and Streicher Realty, Inc., a Florida corporation,
have each requested Lender’s consent to the Merger, and Lender hereby agrees to
grant its consent thereto, conditioned upon the terms and conditions set forth
below.


NOW THEREFORE, in consideration of the mutual covenants of the parties hereto,
and for other good and valuable consideration, it is agreed as follows:
 
1.    The statements in the foregoing Recitals are true and correct and are
incorporated herein as if set forth in full.
 
2.    Unless otherwise defined herein, all terms used herein shall have the
definitions specified in the Loan Agreement, as modified by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment and the Seventh Amendment; all references
hereinafter made to the Loan Agreement shall include the modifications thereto
effectuated pursuant to the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment and
the Seventh Amendment.
 
3.    Borrower confirms and acknowledges that the principal balance of Revolving
Loans outstanding under the Loan Agreement as of the close of business on
February 9, 2007 was $10,114,321, which amount, together with all accrued
interest, fees and other charges under the Loan Agreement are due and payable
without any defense, set-off or counterclaim.
 
4.    The terms of the Loan Agreement are hereby amended such that:
 

(a)
the term “Borrower”, as used in the Loan Agreement, shall hereafter refer to SMF
Energy Corporation, a Delaware corporation, SMF Services, Inc., a Delaware
corporation, and H & W Petroleum Company, Inc., a Texas corporation; and

 

(b)
all representations, warranties, covenants and other terms of the Loan Agreement
which have been applicable to STR, SSI and H & W shall, effective from and after
the date of this Eighth Amendment, apply to Borrower, as hereinabove redefined.

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.    SMF hereby reaffirms the grant of, and hereby grants, the security
interest in property described in and pursuant to the Loan Agreement. As
security for the prompt payment and performance of all of the Obligations, SMF
hereby grants and re-grants to Lender a continuing security interest in, and
lien upon all, and right of setoff against, and hereby assigns and re-assigns to
Lender as security, all personal property (except Vehicles and patents, patent
rights and patent applications) and real property and fixtures of SMF, whether
now owned or hereafter acquired or existing, and wherever located, including,
without limitation:
 

(a)
all Accounts;

 

(b)
all general intangibles, including without limitation, all Intellectual
Property;

 

(c)
all goods, including, without limitation, Inventory and Equipment;

 

(d)
all Real Property and fixtures;

 

(e)
all chattel paper (including all tangible and electronic chattel paper);

 

(f)
all instruments (including all promissory notes);

 

(g)
all documents;

 

(h)
all deposit accounts;

 

 
(i)
all letters of credit, banker's acceptances and similar instruments and
including all letter-of-credit rights;

 

 
(j)
all supporting obligations and all present and future liens, security interests,
rights, remedies, title and interest in, to and in respect of Receivables and
other Collateral, including (i) rights and remedies under or relating to
guaranties, contracts of suretyship, letters of credit and credit and other
insurance related to the Collateral, (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party, (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, Receivables or other Collateral, including returned, repossessed and
reclaimed goods, and (iv) deposits by and property of account debtors or other
persons securing the obligations of account debtors;

 
 
-3-

--------------------------------------------------------------------------------

 
 

 
(k)
all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of SMF now or hereafter held or received by or in transit to Lender or
its Affiliates or at any other depository or other institution from or for the
account of Borrower, whether for safekeeping, pledge, custody, transmission,
collection or otherwise;

 

 
(l)
all commercial tort claims, including, without limitation, those disclosed to
Lender in writing;

 

(m)
to the extent not otherwise described above, all Receivables;

 

(n)
all Records; and

 

 
(o)
all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 
6.    SMF hereby assumes all obligations under the Loan Agreement and the other
Financing Agreements to which STR is a party (including, without limitation,
that certain Subordination Agreement dated January 21, 2003, by and among Active
Investors III and C. Rodney O'Connor, Lender, as successor by merger to Congress
Financial Corporation (Florida), and STR (the "Subordination Agreement") and any
other agreements, instruments or documents executed in connection therewith or
which incorporate the terms thereof by reference thereto (collectively, the
"Other Agreements"), and covenants and agrees to fully and faithfully pay,
perform, observe, satisfy and discharge each and every one of the obligations
and covenants of its merger predecessor under the Loan Agreement and the other
Financing Agreements to which it is a party, as though the Loan Agreement and
such Financing Agreements had originally been made, executed and delivered by
SMF. Each of SSI and H & W acknowledges and agrees that it is bound by the
Subordination Agreement and the Other Agreements as if it had originally been
made, executed and delivered by SSI and H & W.
 
7.    Each and every reference to the Loan Agreement in the other Financing
Agreements shall be deemed to refer to the Loan Agreement, as modified by this
Eighth Amendment.
 
8.    The effectiveness of the amendments contained in Section 4 of this Eighth
Amendment is subject to satisfactory compliance with conditions precedent
requiring that Lender shall have received:
 

(a)
evidence, in form and substance satisfactory to Lender, that Lender has valid
perfected and first priority security interests in and liens upon the
Collateral;

 

(b)
all requisite corporate action and proceedings in connection with this Eighth
Amendment and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender or its counsel may have requested in connection
therewith, such documents, where requested to be certified by appropriate
corporate officers or governmental authorities;

 
 
-4-

--------------------------------------------------------------------------------

 
 

(c)
the following documents, each fully executed and/or delivered in form and
substance acceptable to Lender: (i) a Delaware UCC-1 financing statement and/or
UCC-3 statement of change reflecting SMF as debtor; and (ii) an amended and
restated guarantee agreement from Streicher Realty, Inc. for the Obligations;

 

(d)
copies of all executed documentation pertaining to the Merger;

 

(e)
copies of such current certified good standing, organizational and authorizing
documents for SMF as Lender may reasonably request in connection with the Merger
and this Eighth Amendment;

 

(f)
a written opinion of counsel for Borrower and Streicher Realty, Inc., in form
and substance acceptable to Lender;

 

(g)
All consents, waivers, acknowledgments and other agreements from third persons
which Lender may reasonably deem necessary in order to permit, protect and
perfect its security interests in and liens upon the Collateral furnished by SMF
or to effectuate the provisions or purposes of the Agreement and the other
Financing Agreements, including acknowledgments by lessors, mortgagees and
warehousemen of Lender’s security interests in the Collateral, waivers by such
persons of any security interests, liens or other claims by such persons to the
Collateral and agreements permitting Lender access to, and the right to remain
on, the premises to exercise its rights and remedies and otherwise deal with the
Collateral;

 

(h)
evidence of insurance and loss payee endorsements required under the Agreement
and under the other Financing Agreements; and

 

(i)
such additional documents, instruments and agreements as are required hereunder
as well as those which Lender or its counsel may reasonably request.

 
9.    Borrower represents and warrants to Lender that, except as has been
otherwise disclosed to Lender in writing, the representations and warranties
contained in the Loan Agreement and all related loan documentation are true and
correct on and as of the date hereof (with the same force and effect as if made
on and as of the date hereof, other than representations and warranties made as
of a specific date which shall be deemed made as of such date) and with respect
to this Eighth Amendment and the related documentation referenced herein, and
that no Default or Event of Default shall have occurred and be continuing.
Specifically, (a) SSI represents and warrants that its Certificate of
Incorporation and Bylaws, certified on February 18, 2005, were not amended on or
subsequent to their aforesaid certification date, and (b) H & W represents and
warrants that its Articles of Incorporation and Bylaws, certified on October 1,
2005, were not amended on nor subsequent to their aforesaid certification date.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.    Borrower acknowledges and confirms that all Collateral furnished in
connection with the Loan Agreement, except patents, continue to secure the
Obligations and indebtedness thereunder, as hereby modified.
 
11.    Borrower hereby releases and forever discharges Lender and each and every
one of its directors, officers, employees, representatives, legal counsel,
agents, parents, subsidiaries and affiliates, and persons employed or engaged by
them, whether past or present (hereinafter collectively referred to as the
"Lender Releasees"), of and from all actions, agreements, damages, judgments,
claims, counterclaims, and demands whatsoever, liquidated or unliquidated,
contingent or fixed, determined or undetermined, at law or in equity, which
Borrower, had, now has, or may have against the Lender Releasees, or any of
them, for, upon or by reason of any matter, cause or thing whatsoever to the
date of this Eighth Amendment, whether arising out of, related to or pertaining
to the Obligations, the Financing Agreements, or otherwise, including, without
limitation, the negotiation, closing, administration, and funding of the
Obligations or the Financing Agreements. Borrower acknowledges that this
provision is a material inducement for Lender entering into this Eighth
Amendment and this provision shall survive payment in full of all Obligations
and termination of all Financing Agreements.
 
12.    Borrower shall pay all out-of-pocket expenses incurred by Lender in
connection with the preparation for and closing of the transaction contemplated
under this Eighth Amendment, including, without limitation, the reasonable fees
and expenses of special counsel for Lender. In addition, Borrower shall pay any
and all taxes (together with interest and penalties, if any, applicable thereto)
and fees, including, without limitation, documentary stamp taxes, now or
hereafter required in connection with the execution and delivery of the Loan
Agreement, as hereby amended, and all related documents, instruments and
agreements.
 
13.    Except as expressly modified herein, all terms and provisions of the Loan
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection with the Loan Agreement, shall remain unchanged and in
full force and effect; provided, however, in the event of any inconsistency,
incongruity or conflict between the terms of the Loan Agreement and the terms of
this Eighth Amendment, the terms of this Eighth Amendment shall govern and
control. No consent of Lender hereunder shall operate as a waiver or continuing
consent with respect to any instance or event other than those specified herein.
Neither this Eighth Amendment nor any earlier waiver or amendment of the Loan
Agreement will constitute a novation or have the effect of discharging any
liability or obligation evidenced by the Agreement or any related document. This
Eighth Amendment shall not be deemed to prejudice any rights or remedies which
Lender may now have or may have in the future under or in connection with the
Loan Agreement or the Financing Agreements or any of the instruments or
agreements referred to therein, as the same may be amended, restated or
otherwise modified. This Eighth Amendment is part of the Loan Agreement and
constitutes a Financing Agreement thereunder.
 
 
-6-

--------------------------------------------------------------------------------

 
 
14.    All covenants, agreements, representations and warranties contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns, except that Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Lender.
 
15.    This Eighth Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.
 
16.    This Eighth Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Florida, without giving effect to
its conflict of law principles.
 
17.    LENDER AND BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS EIGHTH
AMENDMENT OR THE LOAN AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS EIGHTH
AMENDMENT.
 
[Remainder of page intentionally left blank;
signatures begin on following page.]
 
 
 
 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment the
day and year first above written.
 

        BORROWER:       SMF ENERGY CORPORATION, a Delaware corporation,
successor by merger to STREICHER MOBILE FUELING, INC., a Florida corporation   
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
President and Chief Executive Officer 

 

        SMF SERVICES, INC., a Delaware corporation  
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
President and Chief Executive Officer 

 

        H & W PETROLEUM COMPANY, INC., a Texas corporation  
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
Chief Executive Officer 

 

        LENDER:       WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger
to CONGRESS FINANCIAL CORPORATION (FLORIDA)   
   
   
    By:   /s/ Pat Cloninger   Name:  Pat Cloninger   Title:  Director

 
 

--------------------------------------------------------------------------------

 
 